Citation Nr: 1721432	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an eye disability, to include glaucoma and
cataracts, as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)in Reno, Nevada that denied the issue on appeal.  In January 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The case was remanded in February 2015 for further development.


FINDING OF FACT

The Veteran's eye disability, specifically cataracts and glaucoma, is not shown by competent medical evidence to have been incurred in, caused, or aggravated by the Veteran's active service, nor by any event or incident therein, or by any service-connected injury or disease, including the Veteran's diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent the Veteran sufficient notice by way of a February 2010 letter, which preceded the initial unfavorable decision on the claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA requested and obtained all pertinent and available service records, service treatment records (STRs), VA treatment records, and private medical records.  The Veteran was afforded two VA examinations in relation to his claimed cataracts and glaucoma.  The first such examination was in September 2010.  Pursuant to a February 2015 remand, VA obtained a second examination opinion in June 2015.  The latter opinion conformed with the relevant directive from the February 2015 remand.  VA also asked the Veteran to provide releases for medical records relating to his treatment for his eye disability, and it subsequently obtained those records, as directed by the February 2015 remand.  Thus, the Board finds that there has been substantial compliance with the February 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The June 2015 VA examination opinion was based upon a review of the record and an in-person interview and examination of the Veteran.  Moreover, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Board finds that the June 2015 VA examination opinion cured any deficiency in the September 2010 VA examination.  When viewed in concert, the opinions obtained and the other evidence of record are entirely sufficient to decide the Veteran's claim, as discussed more fully below.  All of the above considered, the Board finds that VA has satisfied its duties to notify and assist the Veteran in relation to this claim, and that there is no prejudice to the Veteran by proceeding with adjudication of the appeal.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical, or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Neither glaucoma nor cataracts are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal. 

The Veteran's service treatment records (STRs), including his separation examination, do not reflect any in-service diagnosis or complaint of glaucoma, cataracts, or any other eye disability or symptom thereof.

The Veteran asserts that he has glaucoma and cataracts as a result of his service-connected type II diabetes mellitus.  Specifically, the Veteran stated at his January 2014 hearing that his glaucoma worsened when his diabetes worsened.  The Veteran also stated at the hearing that one doctor and one ophthalmologist have opined that his eye condition is related to his service-connected type II diabetes mellitus.  He made similar contentions in his lay statements.  However, as detailed below, a review of the indicated treatment records shows no such opinions.

The Veteran's VA treatment records indicate that the Veteran was seen for suspected glaucoma as early as 2009, and that he was diagnosed with open angle glaucoma shortly thereafter.  In November 2009, a VA optometrist explained to the Veteran that his "glaucoma was not related to [his] diabetes."  In 2011, a VA primary care physician indicated that "[d]iabetes patients are high risk for glaucoma."  However, the physician did not go so far as to say that the Veteran's glaucoma was caused, aggravated, or otherwise related to his diabetes.  Elsewhere in the Veteran's VA treatment records, including in October 2015, February 2016 and August 2016, VA physicians noted that the Veteran had a family history of glaucoma; specifically, two of his brothers also have/had the condition.

According to the Veteran's private treatment records, he was diagnosed with primary open angle glaucoma and incipient cataracts in December 2009.  An October 2011 note indicates that the Veteran came in for a visit to his private healthcare provider to see if a physician would give him a letter supporting his contention that his glaucoma is more than likely caused by his diabetes.  The physician noted that she did not see the Veteran's glaucoma as being likely related to his diabetes, but that it is certainly a risk factor.  In May 2012, another physician explained that the Veteran had asked if there was a link between diabetes mellitus and glaucoma.  The physician noted that "indeed there is an unknown link."

On several occasions, notes were made in the Veteran's private and VA medical records indicating that the Veteran himself attributed his glaucoma to his diabetes.  However, there is not one mention in the Veteran's medical records of such an opinion ever being made by any one of the Veteran's physicians.  Any notes regarding a link between his glaucoma or cataracts and his diabetes fall short of stating that either of the former were caused or aggravated by his diabetes.  In fact, to the contrary, there are multiple notes in the Veteran's medical records specifically stating that the Veteran's physicians do not believe that there is a causal link between the two.

At the first VA examination, in September 2010, the examiner noted review of the Veteran's claims file, including his private medical records, STRs, and VA treatment records.  After review of those records, examination of the Veteran, and a review of "current medical based evidence," the examiner concluded that the Veteran's glaucoma and cataracts are not the result of his service-connected type II diabetes mellitus.  The examiner stated that, based on medical literature, medical textbooks, and her clinical experience and expertise, there was no evidence of a causal relationship between the Veteran's open angle glaucoma and diabetes.  Regarding the Veteran's cataracts, the examiner stated that the Veteran's "trace Nuclear Sclerotic cataracts" are "age related."

At the second VA examination, in June 2015, after another examination of the Veteran and his claims file, the examiner diagnosed the Veteran with "[e]arly, age related cataracts" and "primary open angle glaucoma" in both eyes.  The examiner indicated that the Veteran's eye disability, including his cataracts and glaucoma, was less likely than not: incurred in or caused by an in-service injury, event or illness; proximately due to or the result of the Veteran's service connected type II diabetes mellitus; or aggravated by the Veteran's type II diabetes mellitus.  The examiner exclaimed that "[i]t cannot be overstated that an association does not equal a cause/effect relationship and should not be used in an interchangeable manner as medical support of a claimed condition."  The examiner cited relevant medical literature as support for those conclusions, which, collectively, found no cause and effect relationship between primary open angle glaucoma or cataracts and type II diabetes mellitus.  The examiner also cited to other literature indicating that cataracts are often age related.

The Board notes that the Veteran, through his representative, seems to argue that the VA examinations are inadequate because they do not discern the etiology of the Veteran's eye conditions.  In making that argument, he relies on Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004).  However, neither that case, nor any other pertinent law, places such a burden on VA and its examiners.  To the contrary, a VA examination is not inadequate simply because it does not conclusively determine and provide the exact etiology of a veteran's claimed disability.  However, to the extent that such a determination is required, the examiner in this case determined that the Veteran's cataracts, at least, were age-related, as mentioned above.

Having reviewed all evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's eye disability, including his glaucoma and cataracts, was not incurred in, caused, or aggravated by his active duty service or any service-connected disability, including his type II diabetes mellitus.  The Veteran has consistently contended that his glaucoma and cataracts are due to his diabetes.  He is certainly competent to describe his eye symptoms, as these are fully capable of lay observation.  However, he is not shown to have the education, training, or other relevant experience to offer medical diagnoses or nexus opinions, particularly on matters as complex as whether one disability caused or aggravated another.  See 38 C.F.R. § 3.159(a)(1).  Further, there is no competent medical evidence of record that establishes such a causal relationship or nexus between the Veteran's eye conditions and his active duty service, his service-connected diabetes, or any other service-connected disability.  See Davidson, 581 F.3d 1313; see also Wallin, 11 Vet. App. 509, 512.  To the contrary, the overwhelming majority of the evidence indicates that no such nexus exists.  The VA examiner found on two separate occasions, after two separate examinations and reviews of the Veteran's claims file, that the Veteran's eye conditions were less likely than not incurred in service or caused or aggravated by his service or his service-connected diabetes.  

Thus, the Board finds that the Veteran is not entitled to service connection for his eye disability, to include glaucoma and cataracts, as secondary to his service-connected type II diabetes mellitus, and the claim must be denied 


ORDER

Entitlement to service connection for an eye disability, to include glaucoma and
cataracts, as secondary to service-connected type II diabetes mellitus is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


